Citation Nr: 1505336	
Decision Date: 02/04/15    Archive Date: 02/18/15	

DOCKET NO.  08-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL



Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976.  

This case originally came before the Board of Veterans Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  

In February 2011, the Board denied entitlement to service connection for heart disease.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for chronic left knee and back disabilities.  The latter issues were also remanded in February 2014.

In October 2011, the United States Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to service connection for heart disease for action consistent with an October 2011 Joint Motion for Remand.  The Veteran's appeal was subsequently remanded on two additional occasions, specifically, in April 2012 and January 2013.  

In September 2013, the Board again denied entitlement to service connection for heart disease, and remanded for additional development the issues of entitlement to service connection for chronic left knee and back disabilities.  

In an April 2014 order the United States Court of Appeals for Veterans Claims (Court) remanded the Board's September 2013 decision denying entitlement to service connection for heart disease for action consistent with a Joint Motion of that same date.  

In September 2014, the issue of entitlement to service connection for heart disease was once again remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for heart disease is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A chronic left knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  A chronic back disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  



CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A chronic back disorder was not incurred in or aggravated by active military service, nor may osteoarthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran on numerous occasions of the information and evidence needed to substantiate and complete her claims, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veterans Benefits Management System (VBMS) electronic file, to include testimony presented at an RO hearing in June 2008, and at a videoconference hearing before the undersigned Veterans Law Judge in August 2010.  The Board also considered VA electronic records, private treatment records and examination reports, and various statements from the Veteran's spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for chronic left knee and back disabilities.  In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In the present case, service treatment records fail to demonstrate the presence of chronic left knee or back disabilities.  While in May 1976 the Veteran received treatment for left knee and/or back pain, the remainder of her service treatment records are entirely negative for any pertinent complaints.  Moreover, at the time of a service separation examination in August 1976, the Veteran denied any problems with painful or swollen joints, and similarly denied any recurrent back pain.  A physical examination of the Veteran's spine and musculoskeletal system, to include her lower extremities, conducted at that time was entirely within normal limits, and no pertinent diagnoses were noted.  

In point of fact, the earliest clinical indication of the presence of chronic left knee pathology is revealed by private medical records dated in June 1997, more than 20 years following the Veteran's discharge from active duty, at which time osteoarthritis was diagnosed.  Chronic back pathology, to include degenerative disc and/or joint disease, was similarly first noted at a point in time many years following the Veteran's discharge from active duty.  

The Board acknowledges that, in correspondence of July 2008 and August 2010, various private physicians offered their opinions that it was probable, likely, and/or conceivable that the Veteran's left knee and low back pathology were in some way related to her period of active military service.  However, those opinions were clearly based at least in part upon history provided by the Veteran, and are speculative at best, given that there is no evidence that, at the time of the rendering of those opinions, the examiners offering the opinions had access to the Veteran's full file.  Nor was any rationale offered for the opinions given.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board acknowledges that, following a VA examination in May 2011, it was the opinion of the examiner that any attempt to relate the Veteran's left knee strain and/or lumbar strain with radicular symptoms to her period of active military service would be speculative at best, in particular, given the examiner's lack of access to the Veteran's claim file.  However, following a VA medical examination in February 2008, which examination involved a full review of the Veteran's claims folder, the examiner opined that the appellant's current left knee strain was neither caused by nor the result of treatment in service in May 1976.  According to the examiner, his medical opinion was based upon the Veteran's history and physical examination, as well as a review of the claims folder, which revealed that, upon discharge from active duty in August 1976, the Veteran's lower extremities were within normal limits.  

Significantly, following an April 2011 VA examination which also involved a full review of the Veteran's claims folder, the examiner opined that the Veteran's left knee strain with range of motion abnormality, as well as lumbar strain with radiculopathy of the right lower extremity, were neither caused by nor the result of her period of active military service.  According to the examiner, his opinion was based on the Veteran's history, as well as a physical examination and review of the claims file, in particular, the Veteran's discharge physical examination in August 1976, which revealed no evidence of low back/lumbar spine or left knee pathology.  

Following VA examinations in November 2013, which involved a full review of the Veteran's VBMS electronic file, as well as, in the case of her back, a physical examination, it was the opinion of the examiner that the appellant's chronic residual lumbar strain/degenerative joint disease and chronic residual left knee strain/degenerative joint disease were neither caused by nor the result of an injury during her period of active military service.  This opinion was also based upon a full review of the Veteran's electronic file, as well as a history and physical examination and diagnostic tests, in particular, the Veteran's discharge examination which showed no evidence of a chronic back or left knee disability.  

The Board finds the aforementioned opinions of various VA physicians highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 18 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA physicians reviewed the Veteran's claims folder, discussed her medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran suffers from a left knee disability or chronic back disorder which are in any way related to her period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed her current left knee and back pathology to her period of active military service.  However, not until July 2007, many years following her discharge from service, did the Veteran file a claim for service connection for those disabilities.  Moreover, as noted above, chronic left knee and/or back pathology was first shown at a point in time many years following the Veteran's discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, there is no evidence suggesting a link between the Veteran's left knee and/or back pathology and her period of active military service that is based on a review and consideration of all pertinent evidence.  Under the circumstances, the Veteran's claims for service connection must be denied.  

The Board acknowledges the Veteran's testimony, and that of her spouse, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the Veteran's current left knee pathology and/or back problems to her period of active military service.  The Veteran's statements and history, as well as those of her spouse, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran and her spouse, as lay persons, are not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran (or her spouse) possess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the evidence is found to preponderate against the claims.  Accordingly, service connection for back and left knee disorders is denied.  


ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a back disability is denied.  


REMAND

The Board's September 2014 remand directed that the Veteran's entire VBMS electronic file be furnished to the same VA examiner who had conducted the April 2013 VA cardiovascular examination.  It was further directed that, following a review of the Veteran's entire VBMS file, and in particular, various private medical records and a statement from the Veteran's private cardiologist, the examiner provide an addendum opinion addressing whether the Veteran's heart disease at least as likely as not had its origin during, or was in some way the result of, her period of active military service.  Specifically, in rendering that addendum opinion, the examiner was to specifically take into account postservice notations of high blood pressure in 1996, 1997, and 2000, as well as the Veteran's unconfirmed diagnosis of left ventricular hypertrophy.  

An addendum opinion was, in fact, provided in December 2014.  However, that opinion appears to have focused primarily on whether the Veteran suffers from ischemic heart disease, rather than whether her heart disease, however diagnosed, had its origin during, or was in some way related to, her period of active military service.  Under the circumstances, an additional addendum opinion must be obtained prior to a final adjudication of the Veteran's claim for service connection.  

Accordingly, in light of the aforementioned, the case is once REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient treatment records, subsequent to December 2014, the date of the most recent opinion of record, should be obtained and incorporated in the VBMS electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and her representative should be informed of any such problem.  

2.  Thereafter, the Veteran's entire VBMS electronic file should be furnished to the same VA examiner who conducted the April 2013 cardiovascular examination, and provided the December 2014 addendum opinion.  Should that examiner prove unavailable, the VBMS electronic should be furnished to another similarly qualified VA cardiologist.  Following a review of the VBMS electronic file, including the aforementioned July 2014 statement and recently-obtained records from the Veteran's private cardiologist (J. P. O'Neil, M.D.), the examiner must opine whether the Veteran's heart disease at least as likely as not had its origin during, or is in some way the result of, her period of active military service.  In rendering that addendum opinion, the examiner must specifically address the aforementioned July 2014 statement by the Veteran's private cardiologist, to wit, that "because of her long history of high blood pressure, (it) was at least as likely that her heart disease started while in the military service."  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the examiner must specify in his report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.  

3.  The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for heart disease.  In so doing, the AOJ should specifically take into account/address the aforementioned statement and records of the Veteran's private cardiologist, Dr. J. P. O'Neil.  Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with an additional Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since September 2014.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


